DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-18, Rothschild et al. (U. S. Patent No. 7,551,715 B2) disclosed a vehicle-mounted type back scattering inspection system that comprises: 
a carriage (116); and 
a back scattering imaging device (110 and 108); 
wherein a scanning range of the back scattering imaging device is variable (column 5, line 61 - column 6, line 11).
However, the prior art failed to disclose or fairly suggested that the vehicle-mounted type back scattering inspection system comprises:
a back scattering imaging device comprises a back scattering imaging module, and the back scattering imaging module is rotatably arranged to change the scanning range of the back scattering imaging device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Amendment
Applicant’s amendments filed 14 January 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 14 January 2021 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 14 January 2021 with respect to claims 5-17 have been fully considered.  The rejection of claims 5-17 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 14 January 2021 with respect to claims 5-17 have been fully considered.  The rejection of claims 5-17 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 15 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,895,660 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yu et al. (U. S. Patent No. 10,895,660 B2) disclosed a vehicle-mounted type back-scattering inspection system.
Zong et al. (U. S. Patent No. 10,782,246 B2) disclosed a movable-ray inspection system and a ray inspection method for a container.
Couture et al. (U. S. Patent No. 10,670,740 B2) disclosed a spectral discrimination using wavelength-shifting fiber-coupled scintillation detectors.
Mastronardi (U. S. Patent No. 10,228,487 B2) disclosed a rapidly-relocatable modular-cargo container scanner.
Chen et al. (U. S. Patent No. 9,778,391 B2) disclosed systems and methods for multi-view imaging and tomography.
Lou et al. (U. S. Patent No. 9,689,813 B2) disclosed detecting gaps between fasteners and openings.
Georgeson et al. (U.S. Patent No. 9,658,173 B2) disclosed a portable X-ray backscattering imaging system including a radioactive source.
Vogler (U. S. Patent No. 9,557,284 B2) disclosed an imaging device comprising a scanning illuminating device and a method of implementation.
Liesenfelt et al. (U. S. Patent No. 9,123,450 B2) disclosed an X-ray single-beam backscatter system.
Krug et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884